DETAILED ACTION
This office action is in response to the amendment filed on February 8, 2021. Claims 1-14 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torque limiting mechanism “disposed within the shaft” and the ratcheting mechanism “disposed within”…the torque limiting mechanism, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 14 all disclose, “a torque limiting mechanism disposed within the shaft”… and “a ratcheting mechanism disposed within…the torque limiting mechanism....” The examiner has reviewed applicant’s response (see page 6) which discloses that torque gear (70) is part of the torque limiting mechanism (44), and includes ratchet gear (82) therein. However, if the torque gear (70) forms part of torque limiting mechanism, it is not located within the shaft (32, see Figures 2 and 3). Rather, the torque gear is located within driving head (42) that is, “disposed on the shaft 32 opposite the handle 12” (see “includes biasing bar 46 that is located within and extends the length of the passage 40 from the driving head 42 into the core 18.” (See paragraph 28). There is no other mention that torque gear (70) actually forms part of the torque limiting mechanism. Where does the specification provide support that the torque gear (70) forms part of the torque limiting mechanism? Does the torque limiting mechanism include bar (46) and torque gear (70)? If so, such clarification should be made within the claims. And, further clarification should be made within the claims with respect to the shaft. Does shaft (32) include head (42) receiving the torque gear therein? If so, such clarification should be made because a head component is a different element from a shaft component. 
Claim 13, discloses, “a torque limiting mechanism disposed within the shaft…”, “the torque limiting mechanism including a torque gear located at one end of the shaft…” and “a bar operably engaged with the torque gear at one end...” How can the torque gear be located at one end of shaft (32) and also be disposed within the shaft? If torque gear (70) forms part of the torque limiting mechanism, it is not disposed within shaft (32). Rather, it appears to be disposed within head (42). A head component is different from a shaft component. And, it is also unclear how the bar (46) is “operably engaged with the torque gear at one end”. Applicant’s specification explicitly discloses that bar (46) “terminates with a recess 66” (See paragraph 30 and Figure 7). Thus, the bar is not “operably engaged with the torque gear” because there is a recess formed therebetween. operably engaged with the torque gear at one end...”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are Finally rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (2012/0011971).

In reference to claim 1, as best understood, Ogata et al. disclose a driving tool comprising: a handle (28) having an open end (i.e. the left end, as seen in Figures 2a and 2c), a shaft (10) operably connected to the handle and disposed at least partially within the open end (Figure 2a), a torque limiting mechanism (formed from 14, 17 and 20 and 22) disposed within the shaft and the handle (Figure 2c), and a ratcheting mechanism (at 21/26) disposed within (i.e. within 22 or within a width component of 14 and/or 17 and/or 20) and engaged with the torque limiting mechanism (at 24) to provide the ratcheting function (Figures 1 and 2 and Paragraph 31). The examiner notes that the limitation of, “the ratcheting mechanism does not include a spring” has been considered but does not provide any patentable weight because while Ogata et al. discloses the additional structure (spring) not required by applicants invention, it must 

In reference to claim 2, Ogata et al. show that the torque limiting mechanism (formed from 14, 17 and 20) is at least partially disposed within a driving head (12) of the shaft (Figures 2b and 2c). 

In reference to claim 3, Ogata et al. show that the torque limiting mechanism includes a torque gear (22) disposed within the driving head and extending around a periphery of an aperture (not labeled but formed as the central aperture within 22) extending through the driving head (Figures 2c and 2d). 

In reference to claim 4, Ogata et al. show that the torque gear is sealingly engaged (with 
lower cover) with the driving head (see figure below). 
[AltContent: textbox (Cover (upper or lower) that seals gear (22) with the driving head)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    106
    210
    media_image1.png
    Greyscale


In reference to claim 5, Ogata et al. show that the torque gear defines a central aperture (not labeled but formed as the central aperture within 22) in which the ratcheting mechanism (at 21/26) is located (Figure 2c). 


In reference to claim 7, Ogata et al. show that the ratchet gear extends outwardly (at lower end of 21) from at least one side of the driving head (Figure 2d). 

In reference to claim 8, Ogata et al. show that the ratchet gear includes at least one engagement structure (26) extending outwardly (i.e. radially outwardly) from the driving head (Figure 2c and paragraph 31). 

In reference to claim 9, Ogata et al. show that the ratchet gear includes a number of teeth (i.e. left and right tip portions of pawl 26) extending outwardly from the ratchet gear (at 21) and into the driving head around the periphery of the aperture (Figure 2c and paragraph 31). 

In reference to claim 11, Ogata et al. disclose a method for limiting the torque applied to a fastener from a driving tool, the method comprising the steps of: providing the driving tool of claim 1 and applying torque to a fastener using the driving tool (Paragraph 33).



Claims 13 and 14 are Finally rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Kan et al. (2011/0154961).

In reference to claim 13, as best understood, Kan et al. disclose a driving tool comprising: a handle (6) having an open end (i.e. the lower end of 6, as seen in Figure 1), a shaft (4) operably connected to the handle and disposed at least partially within the open end (Figure 1) and a torque limiting mechanism (formed from 7, 12, 14, 18, 20, 22 and 24) disposed within the shaft and the handle (Figure 1),  the torque limiting mechanism including a torque gear (7) located at one end of the shaft (Figure 1) and a biasing mechanism (i.e. formed from 12, 14, 18, 20, 22 and 24) engaged with the torque gear (at 14) wherein the biasing mechanism comprises, a bar (18) operably engaged with the torque gear at one end through the connection of elements (12 and 14), a plunger (20) including a cup (20a) at one end engaged with the bar opposite the torque gear (Figure 1) and a shaft (see figure below) extending away from the cup; and a number of biasing members (22) disposed around the shaft and engaged with the cup to bias the cup and bar towards the torque gear (Figure 1). 
[AltContent: textbox (Shaft)]
[AltContent: arrow]
    PNG
    media_image2.png
    224
    412
    media_image2.png
    Greyscale

as best understood, Kan et al. disclose a ratcheting mechanism (10/11) disposed within (i.e. within 7) and engaged with the torque limiting mechanism to provide the ratcheting function (Figure 1 and paragraph 43). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are Finally rejected as best understood under 35 U.S.C. 103 as being unpatentable over Ogata et al. (2012/0011971) in view of Swenson (4382476) or Schmidt (3180185). 

In reference to claims 10 and 12, as best understood, Ogata et al. disclose the limitations as previously discussed above, but lack, a number of pins each disposed between adjacent teeth and engageable with the ratchet gear and the torque gear. However, Swenson teaches that it is old and well known in the art at the time the invention was made to provide a ratchet gear (6) having ratchet teeth (7) disposed about the periphery and includes a number of pins (24) each disposed between adjacent teeth (7) and engageable with the ratchet gear and a torque gear (4) (Figures 1 and 2). And, Schmidt also teaches that it is old and well known in the art at the time the invention was made to provide a ratchet gear (4) having ratchet teeth (not labeled but formed about the periphery of the ratchet gear) and includes a number of pins (5) 
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Applicant contends that, “Applicants respectfully traverse the Examiner’s objection to the drawing figures. More specifically, the ratcheting mechanism disposed is within the torque-limiting mechanism is illustrated at least in FIG. 1 where the ratcheting mechanism 81 is shown disposed within the torque gear 70 of the torque limiting mechanism 44.” However, the examiner respectfully disagrees with this statement. Even if torque gear (70) forms part of the torque limiting mechanism, it is not located within shaft (32) but rather within driving head (42). Thus, the ratcheting mechanism being, “disposed within…the torque limiting mechanism that is also “disposed within the 
Applicant contends that, “Applicants respectfully traverse the Examiner’s rejection of claims 1-14. More specifically, as stated previously regarding the objections to the drawing figures, at least in FIG. 1 it is shown that the ratcheting mechanism 81 is shown disposed within the torque gear 70 of the torque limiting mechanism 44. As such, the mechanism 81 is disposed within a portion of the torque limiting mechanism 44, meeting the limitation of claims 1, 12 and 14 requiring that the ratcheting mechanism is disposed within and engaged with the torque limiting mechanism.” However, the examiner respectfully disagrees with this statement. Again, as previously discussed above, if the torque gear (70) forms part of torque limiting mechanism, it is not located within the shaft (32, see Figures 2 and 3). Rather, the torque gear is located within driving head (42) that is, “disposed on the shaft 32 opposite the handle 12” (see paragraph 27). Furthermore, applicant’s specification discloses that the torque limiting mechanism, “includes biasing bar 46 that is located within and extends the length of the passage 40 from the driving head 42 into the core 18.” (See paragraph 28). There is no other mention that torque gear (70) actually forms part of the torque limiting mechanism. Thus, the examiner maintains that it is unclear how the torque limiting mechanism is disposed within the shaft and that further clarification in the claims is required. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper.
Applicant contends that, “Applicants respectfully traverse the Examiner's rejection of claims 1-9 and 11-14. More specifically, independent claim 1 has been amended to specify that the ratcheting mechanism does not include a spring, which is supported in the application as-filed at least in FIG. 1… In contrast, Ogata requires springs 25 to urge the ratchet pawls 26 into engagement with the teeth 24. As such, Ogata has a spring, which is expressly excluded from the scope of claim 1 and claim 12. Further, it would not be obvious to remove the springs from the construction of the wrench of Ogata, as such as change would render the ratchet pawls inoperable for their intended purpose.” However, the examiner respectfully disagrees with this statement. Again, the examiner notes that the limitation of, “the ratcheting mechanism does not include a spring” has been considered but does not add any patentable weight because while Ogata et al. discloses additional structure (i.e. spring) not required by applicants invention, it must be noted that Ogata et al. still discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. Furthermore, the rejection above never proposes to remove the springs, Ogata et al., but merely adds the pins, as taught by the prior art, extending between adjacent teeth therefore such an argument is considered moot. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper.
Applicant contends that, “Applicants respectfully traverse the Examiner's rejection of claim 10. More specifically, claim 10 depends from independent claim 1 which, as amended, includes the limitation that the ratcheting mechanism does not include a spring. In contrast, as discussed previously Ogata does not show or suggest this limitation, as such as modification to Ogata would render the wrench of Ogata inoperable. Further, each of Swenson and Schmidt include springs to bias their respective pawls in the ratcheting mechanisms. As such, the removal of the spring from the ratcheting mechanisms in Swenson and Schmidt would also render these wrenches inoperable, and thus is an improper prior art citation.” However, the examiner respectfully disagrees with this statement. Again, the examiner notes that the limitation of, “the ratcheting mechanism does not include a spring” has been considered but does not add any patentable weight because while Ogata et al. discloses additional structure (i.e. spring) not required by applicants invention, it must be noted that Ogata et al. still discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. Furthermore, the rejection never proposes to remove the springs, of Ogata et al., but merely adds pins between adjacent teeth as discussed above therefore such an argument is considered moot. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (7516676) discloses a driving tool comprising: a handle (11) having an open end (i.e. right end, as seen in Figure 2), a shaft (12) operably connected to the handle and disposed at least partially within the open end (at 16, Figure 2), a torque limiting mechanism (formed from 20 and 18) disposed within the shaft and the handle (Figure 3), and a ratcheting mechanism (100) disposed within (i.e. within a width component of the torque limiting mechanism) and engaged with the torque limiting mechanism to provide the ratcheting function (Figures 1-16 and see abstract). Urayama (3593542) teaches that it is old and well known in the art at the time the invention was made to provide a ratchet gear (e) having ratchet teeth (e) disposed about the periphery and includes a number of pins (6) disposed between adjacent teeth and engageable with the ratchet gear and a torque gear (Figures 1 and 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined claim 12 additional limitations pertaining to the ratchet gear and further defined claim 13 additional limitations pertaining to the torque limiting mechanism and the biasing mechanism. 
  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723